





FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT




THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM
LOAN AGREEMENT (this “Amendment”), is made and entered into as of November 14,
2018, by and among Fox Factory Holding Corp., a Delaware corporation (“FFH”),
Fox Factory, Inc., a California Corporation (“FF”), and ST USA Holding Corp., a
Delaware corporation (“ST USA” and together with FFH and FF, each a “Borrower”
and, collectively, the “Borrowers”), the other Loan Parties party hereto, the
several banks and other financial institutions party hereto (collectively, the
“Lenders”) constituting the “Required Lenders” under the Credit Agreement (as
defined below) and SUNTRUST BANK, in its capacity as Administrative Agent for
the Lenders (the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
a certain Second Amended and Restated Revolving Credit and Term Loan Agreement,
dated as of May 11, 2016, as amended by that certain First Amendment to Second
Amended and Restated Revolving Credit and Term Loan Agreement dated as of August
11, 2016, that certain Second Amendment to Second Amended and Restated Revolving
Credit and Term Loan Agreement dated as of June 12, 2017 and that certain Third
Amendment to Second Amended and Restated Revolving Credit and Term Loan
Agreement dated as of November 30, 2017 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement), pursuant to which the Lenders
have made certain financial accommodations available to the Borrowers;
WHEREAS, the Borrowers have informed the Lenders and the Administrative Agent
that the Borrowers may cause the transfer of the equity interests of Fox Factory
GmbH, a company organized under the laws of Germany (“FF GmbH”), RFE Holding
(Canada) Corp., a company organized under the laws of British Columbia and Fox
Factory Switzerland GmbH, a company organized under the laws of Switzerland from
FF to Fox Factory UK Limited (collectively, the “Corporate Reorganization”);
WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent consent to the Corporate Reorganization and amend certain provisions of
the Credit Agreement, and subject to the terms and conditions hereof, the
Lenders are willing to do so;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrowers, the Lenders and the
Administrative Agent agree as follows:


1.Amendments.


(a)    Section 1.1 of the Credit Agreement, “Definitions”, is hereby amended by
replacing sub-clause (ii)(L) of the defined term “Consolidated EBITDA” in its
entirety with the following:


(L) non-recurring legal expenses and other non-recurring charges, provided that
the amount attributable to this section (L), exclusive of any amounts
attributable to (A) through (K) hereof, shall not exceed $10,000,000 in any four
quarter period.


(b)    Section 1.1 of the Credit Agreement, “Definitions”, is hereby further
amended by inserting the following new defined terms in correct alphabetical
order:


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Screen Rate” shall mean the rate specified in clause (i) of the definition of
Adjusted LIBO Rate.







--------------------------------------------------------------------------------





(c)    Section 1.3 of the Credit Agreement “Accounting Terms and Determination”,
is hereby amended by inserting the following language at the end of such
Section:


For the avoidance of doubt, any “capitalized lease obligation” as a result of
the adoption of ASC 842 shall be excluded from Indebtedness for purposes of this
Agreement so long as any such lease creating such “capitalized lease obligation”
would not have been capitalized under GAAP as in effect on the Closing Date.


(d)    Section 2.12 of the Credit Agreement “Mandatory Prepayments”, is hereby
amended by inserting the following language at the end of the seventh clause of
subsection (c) of such Section:


; provided, however, notwithstanding anything to the contrary contained in
clauses “fourth” and “sixth” above, any such prepayments made by the Borrowers
with the proceeds from any sale and leaseback transaction shall be applied to
the principal balance of the Revolving Loans prior to being applied to the
principal balance of the Term Loans, such application of proceeds (other than
with respect to the principal balance of the Term Loans and Revolving Loans) to
otherwise be on the terms and conditions set forth in this subsection (c).


(e)    Section 2.16 of the Credit Agreement “Inability to Determine Interest
Rates”, is hereby amended by replacing such Section in its entirety with the
following:


Section 2.16.    Inability to Determine Interest Rates.


(a)     If, prior to the commencement of any Interest Period for any Eurodollar
Borrowing:


(i)the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant interbank market, ad-equate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate (including, without limitation,
because the Screen Rate is not available or published on a current basis) for
such Interest Period, or


(ii)the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making, funding or maintaining
their Eurodollar Loans for such Interest Period, then the Administrative Agent
shall give written notice thereof (or telephonic notice, promptly confirmed in
writing) to the Borrower Representative and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
Representative and the Lenders that the circumstances giv-ing rise to such
notice no longer exist, (i) the obligations of the Lenders to make Eurodollar
Revolving Loans or to continue or convert outstanding Loans as or into
Eurodollar Loans shall be suspended and (ii) all such affected Loans shall be
converted into Base Rate Loans on the last day of the then current Interest
Period applicable thereto unless the Borrowers prepay such Loans in accordance
with this Agreement. Unless the Borrower Representative notifies the
Administrative Agent at least one (1) Business Day before the date of any
Eurodollar Borrowing for which a Notice of Revolving Borrowing or a Notice of
Continuation/Conversion has previously been given that it elects not to borrow,
continue or convert to a Eurodollar Borrowing on such date, then such Revolving
Borrowing shall be made as, continued as or converted into a Base Rate
Borrowing.







--------------------------------------------------------------------------------





(b)     If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) above have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(i) above have not
arisen but the supervisor for the administrator of the Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Screen Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrowers shall endeavor to establish an alternate
rate of interest to the Screen Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin).
Notwithstanding anything to the contrary in Section 10.2, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.16(b), only to the extent the Screen Rate for the applicable
currency and/or such Interest Period is not available or published at such time
on a current basis), (x) any Notice of Conversion/Continuation that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (y) if any Notice of Revolving
Borrowing or Notice of Swingline Borrowing requests a Eurodollar Borrowing, such
Borrowing shall be made as a Base Rate Borrowing; provided, that, if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.


(f)    Section 7.1 of the Credit Agreement, “Indebtedness and Preferred Equity”,
is hereby amended by (i) deleting the “and” directly following the “;” in clause
(q) of such Section, (ii) replacing the “.” at the end of clause (r) of such
Section with “; and” and (iii) inserting the following new clause (s):


(s) (i) Capital Lease Obligations and Synthetic Lease Obligations entered into
by the Borrowers or any of their Subsidiaries in connection with sale and
leaseback transactions and/or (ii) other secured Indebtedness in order to
finance the construction of any fixed or capital assets in connection with real
estate development (provided that such Indebtedness is incurred prior to or
within 180 days after the completion of such construction), in an aggregate
amount not to exceed $100,000,000 at any time outstanding; provided, that in the
case of sale and leaseback transactions that result in an operating lease, the
Borrowers shall have delivered to the Administrative Agent a pro forma
Compliance Certificate signed by a Responsible Officer certifying that, before
and after giving effect to such sale and leaseback transaction, the Borrowers
are in pro forma compliance with each of the covenants set forth in Article VI.


(g)    Section 7.6 of the Credit Agreement, “Sale of Assets”, is hereby amended
by (i) deleting the “and” directly following the “;” in clause (g) of such
Section, (ii) replacing the “.” at the end of clause (h) of such Section with “;
and” and (iii) inserting the following new clause (i):


(i)    the sale or other disposition of assets in connection with a sale and
leaseback transaction related to the construction or acquisition of any fixed or
capital assets in connection with real estate development, or the financing of
any such construction or acquisition, so long as such sale and leaseback
transaction is permitted under Section 7.1(s).


(h)    Section 7.9 of the Credit Agreement, “Sale and Leaseback Transactions”,
is hereby amended by replacing such Section its entirety with the following:


Section 7.9.    [Reserved].


(i)    Section 10.14 of the Credit Agreement, “Patriot Act”, is hereby amended
by replacing such Section in its entirety with the following:


Section 10.14.     Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that, (a) pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of such Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify such Loan Party in accordance with the Patriot
Act, and (b) pursuant to the Beneficial Ownership Regulation, it is required to
obtain a Beneficial Ownership Certificate.







--------------------------------------------------------------------------------





2.Consent; Release of Pledge.
    
(a)    Subject to the terms and conditions of this Amendment, the Administrative
Agent and the Required Lenders hereby consent to (i) the Corporate
Reorganization, notwithstanding Sections 7.3 and 7.4 of the Credit Agreement and
(ii) the cash investment in the amount of $2,000,000 made, directly or
indirectly, by FF to FF GmbH (the “German Investment”), notwithstanding Section
7.4 of the Credit Agreement, in each case so long as (x) each transaction
contemplated in the Corporate Reorganization and the German Investment is
completed on or before December 31, 2019 and (y) no Default or Event of Default
shall have occurred and be continuing immediately before or after giving effect
to any transaction contemplated by the Corporate Reorganization or the German
Investment.


(b)    Solely in connection with the Corporate Organization and subject to the
terms and conditions of this Amendment, the Administrative Agent hereby
expressly declares to grant, automatically and immediately upon the consummation
of each transaction contemplated by the Corporate Reorganization and the
effectiveness of this Amendment, an express, unconditional, full and irrevocable
release of the Pledged Securities (as defined in the Guaranty and Security
Agreement) set forth on Schedule I attached hereto.


3.Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrowers shall have no rights under this Amendment,
until the Administrative Agent shall have received (i) reimbursement or payment
of its reasonable costs and expenses incurred in connection with this Amendment
or the Credit Agreement (including reasonable fees, charges and disbursements of
King & Spalding LLP, counsel to the Administrative Agent), and (ii) executed
counterparts to this Amendment from the Borrowers, each of the Guarantors and
the Required Lenders.
 
4.Representations and Warranties. To induce the Lenders and the Administrative
Agent to enter into this Amendment, each Loan Party hereby represents and
warrants to the Lenders and the Administrative Agent:


(a)    Each Borrower and each of their Subsidiaries (i) is duly organized,
validly existing and in good standing as a corporation, partnership, limited
liability company or other organization under the laws of the jurisdiction of
its organization, (ii) -has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect;


(b) The execution, delivery and performance by each Loan Party of this Amendment
are within such Loan Party’s organizational powers and have been duly authorized
by all necessary organizational, and if required, shareholder, partner or member
action;


(c)    The execution, delivery and performance by the Loan Parties of this
Amendment (i) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect or maintain perfection of the Liens created under the Loan
Documents, (ii) will not violate any Requirement of Law applicable to any
Borrower or any of their Subsidiaries or any judgment, order or ruling of any
Governmental Authority, (iii) will not violate or result in a default under any
Contractual Obligation of any Borrower or any of their Subsidiaries or any of
their assets or give rise to a right thereunder to require any payment to be
made by any Borrower or any of their Subsidiaries and (iv) will not result in
the creation or imposition of any Lien on any asset of any Borrower or any of
their Subsidiaries, except Liens (if any) created under the Loan Documents,
except in the case of clauses (ii) and (iii) those the failure of which could
not reasonably be expected to have a Material Adverse Effect;


(d)    This Amendment has been duly executed and delivered by each Loan Party
and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against it in accordance with its terms except as the enforceability
hereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the enforcement of creditors’ rights
generally and by general principles of equity; and


(e)    After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.







--------------------------------------------------------------------------------





5.Reaffirmations and Acknowledgments.


(a)    Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by the Borrowers of this Amendment and jointly and severally ratifies
and confirms the terms of the Guaranty and Security Agreement with respect to
the indebtedness now or hereafter outstanding under the Credit Agreement as
amended hereby and all promissory notes issued thereunder. Each Guarantor
acknowledges that, notwithstanding anything to the contrary contained herein or
in any other document evidencing any indebtedness of the Borrowers to the
Lenders or any other obligation of the Borrowers, or any actions now or
hereafter taken by the Lenders with respect to any obligation of the Borrowers,
the Guaranty and Security Agreement (i) is and shall continue to be a primary
obligation of the Guarantors, (ii) is and shall continue to be an absolute,
unconditional, joint and several, continuing and irrevocable guaranty of
payment, and (iii) is and shall continue to be in full force and effect in
accordance with its terms. Nothing contained herein to the contrary shall
release, discharge, modify, change or affect the original liability of the
Guarantors under the Guaranty and Security Agreement.


(b)    Acknowledgment of Perfection of Security Interest. Each Loan Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under the Credit Agreement
and the other Loan Documents are in full force and effect, are properly
perfected and are enforceable in accordance with the terms of the Credit
Agreement and the other Loan Documents.


6.Effect of Amendment. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrowers to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of or a consent to any provision of the Credit Agreement.
This Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement.


7.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.


8.No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.


9.Costs and Expenses. The Borrowers agree to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.


10.Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.


11.Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.


12.Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.







--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrowers and the Guarantors, by their
respective authorized officers as of the day and year first above written.






BORROWERS:


FOX FACTORY HOLDING CORP.


                            
By: /s/ Zvi Glasman            
Name: Zvi Glasman
Title: Chief Financial Officer


FOX FACTORY, INC.


                            
By: /s/ Zvi Glasman            
Name: Zvi Glasman
Title: Chief Financial Officer


                            
ST USA HOLDING CORP.


                            
By: /s/ Mark Meldrum            
Name: Mark Meldrum
Title: President







--------------------------------------------------------------------------------





                    
GUARANTOR:


RFE Holding (US) Corp.


                            
By: /s/ Zvi Glasman            
Name: Zvi Glasman
Title: Chief Financial Officer




FF US HOLDING LLC


                            
By: /s/ Zvi Glasman            
Name: Zvi Glasman
Title: Chief Financial Officer




FF US ACQUISITION CORP.


                            
By: /s/ Zvi Glasman            
Name: Zvi Glasman
Title: Chief Financial Officer




FF US HOLDING CORP.


                        
By: /s/ Zvi Glasman            
Name: Zvi Glasman
Title: Chief Financial Officer







--------------------------------------------------------------------------------





LENDERS:


SUNTRUST BANK, individually and as Administrative Agent
By: /s/ Christian Sumulong        
Name: Christian Sumulong
Title: Vice President




FIFTH THIRD, AN OHIO BANKING CORPORATION, as a Lender


By: /s/ Michael Kratofil        
Name: Michael Kratofil
Title: Vice President




BANK OF AMERICA, N.A., as a Lender


By: /s/ Jeremy Fernandez                            
Name: Jeremy Fernandez
Title: Vice President




U.S. BANK NATIONAL ASSOCIATION, as a Lender


By: /s/ Chris Zinn                
Name: Chris Zinn
Title: Senior Vice President




HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender


By: /s/ Vanessa Printz                                
Name: Vanessa Printz
Title: Senior Vice President













--------------------------------------------------------------------------------







Schedule I


Owner
Issuer
Class of Stock
No. of Shares
Certificate No.
Fox Factory, Inc.
Fox Factory Switzerland GmbH
common
65
Nr. 1
Fox Factory, Inc.
Fox Factory GmbH
n/a
16,250
n/a
Fox Factory, Inc.
RFE Holding (Canada) Corp.
common
650,000
2










